IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 : No. 51 EM 2020
                                              :
                    Respondent                :
                                              :
                                              :
             v.                               :
                                              :
                                              :
CHRISTOPHER A LATORRE,                        :
                                              :
                    Petitioner                :


                                      ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2020, the Application for Permission to File

a Petition for Allowance of Appeal Nunc Pro Tunc is DENIED.